IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                §
OF THE BAR OF THE SUPREME                § No. 21, 2019
COURT OF DELAWARE:                       §
                                         § Board Case No. 113845-B
DONALD C. VAVALA, III,                   §
                                         §
      Respondent.                        §

                             Submitted: February 3, 2019
                             Decided:   March 14, 2019

Before STRINE, Chief Justice; VALIHURA and SEITZ, Justices.

                                      ORDER

      It appears to the Court that:

      (1)    This is a lawyer disciplinary proceeding. On January 14, 2019, a panel

of the Board on Professional Responsibility (“the Board”) filed its Report with this

Court, recommending that the respondent, Donald C. Vavala, III, be suspended from

the practice of law in Delaware for a period of 15 months, retroactive to the date of

Vavala’s interim suspension on May 3, 2018. Neither the Office of Disciplinary

Counsel (“ODC”) nor Vavala has filed any objections to the Board’s report.

      (2)    The Court has considered the matter carefully. Vavala admitted the

ethical violations alleged in the ODC’s petition against him. The Board carefully

considered Vavala’s ethical violations, his knowing state of mind, the potential

injury and actual injury, the presumptive sanction, and all of the applicable

aggravating and mitigating factors. Under the circumstances, we find the Board’s
recommendation of a 15-month suspension to be appropriate. We therefore accept

the Board’s findings and recommendation for discipline.

      NOW, THEREFORE, IT IS ORDERED that the Board’s Report filed on

January 14, 2019 (attached hereto) is ACCEPTED. Donald C. Vavala, III is hereby

SUSPENDED from the practice of law in Delaware for a period of 15 months

beginning May 3, 2018. Vavala shall pay the cost of the disciplinary proceedings.

The Office of Disciplinary Counsel shall disseminate this Order in accordance with

Rule 14 of the Delaware Lawyers’ Rules of Disciplinary Procedure.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




                                     2